      Case 2:13-cr-00302-MCE Document 237 Filed 01/04/21 Page 1 of 2


 1   Philip Cozens, State Bar Number 84051
 2   Attorney at Law
 3   1007 Seventh Street, Suite 208
 4   Sacramento, CA 95814
 5
 6   Telephone: (916) 443-1504
 7   Fax: (916) 443-1511
 8   Email: pcozens@aol.com
 9
10   Attorney for Defendant James Sherman
11
12
13                           IN THE UNITED STATES DISTRICT COURT
14
15                         FOR THE EASTERN DISTRICT OF CALIFORNIA
16
17   UNITED STATES OF AMERICA,           )                Case No. 2:13-cr-302
18                                       )
19               Plaintiff,              )                 STIPULATION TO CONTINUE
20                                       )                 SENTENCING HEARING
21               v.                      )
22                                       )
23   JAMES SHERMAN,                      )
24   .                                   )
25                                       )
26               Defendant.              )
27   ____________________________________)
28
29          It is stipulated between the United States Attorney’s Office for the Eastern District of
30   California by Assistant United States Attorney Jason Hitt, Esq. and Defendant James Sherman
31   through his attorney Philip Cozens, Esq. that:
32          1. The Sentencing Hearing currently scheduled for January 7, 2021 at 10:00 a.m. be
33   continued to April 15, 2021 at 10:00 a.m. The stipulated continuance is necessary because
34   Defendant James Sherman’s attorney requires additional time to review the discovery in this
35   matter and to have the probation report prepared.
36          2. The parties stipulated to the following schedule: Judgment and Sentencing: April 15,
37   2021; Reply or statement of Non-Opp: April 8, 2021; Motion for correction: April 1, 2021; PSR




     STIPULATION TO CONTINUE SENTENCING HEARING -1-
      Case 2:13-cr-00302-MCE Document 237 Filed 01/04/21 Page 2 of 2



1    final disclosed: March 25, 2021; Objections: March 18, 2021; and Draft PSR disclosed: March 4,
2    2021.

3            Time should be excluded for defense attorney preparation pursuant to 18 U.S.C. §
4    3161(h)(7)(A), (B)(iv) [Local Code T4] and the ends of justice outweigh the Defendant’s and the
5    public’s interest in a speedy trial. Time should be excluded from speedy trial calculations from
6    January 7, 2021 through and including April 15, 2021.
7            IT IS SO STIPULATED.
 8   Dated: December 29, 2020                     /s/ Jason Hitt, Esq.____________
 9                                                Jason Hitt, Esq.
10                                                Assistant United States Attorney
11                                                Eastern District of California
12
13
14                                                /s/ Philip Cozens_________________
15                                                Philip Cozens
16                                                Attorney for Defendant
17                                                James Sherman
18
19                                                ORDER
20           The Court, having read and considered the above-stipulation and finding good cause
21   therefore, orders that the Sentencing Hearing currently scheduled for January 7, 2021 at 10:00
22   a.m., be CONTINUED to April 15, 2021 at 10:00 a.m. Time is excluded for defense attorney
23   preparation pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv) [Local Code T4] and the Court finds
24   the ends of justice outweigh the Defendant’s and the public’s interest in a speedy trial. Time will
25   be excluded from speedy trial calculations from January 7, 2021 through and including April 15,
26   2021.
27          IT IS SO ORDERED.
28   Dated: January 4, 2021
29
30




     STIPULATION TO CONTINUE SENTENCING HEARING -2-
